I concur in the reversal of this case and agree with the holdings set forth in the opinion of the Court, except that relating to the presumption of innocence. The charge of the court relating to that principle may be divided into two parts:
First: "* * * All presumptions, except as otherwise stated, are in favor of the innocence of the prisoner, and every person is presumed to be innocent until he is proven guilty beyond all reasonable doubt. This presumption of innocence is not a mere matter of form, but is a substantial part of the law of the land and goes with the prisoner throughout every stage of the trial."; and *Page 698 
Second: "In this connection, and in relation to the foregoing presumption and other presumptions later mentioned in this charge, the term 'presumption' is used to imply that a fact or set of facts sufficiently appearing on the evidence is considered sufficient evidence of some other fact in the absence of specific evidence to the contrary. This contrary proof may be a conflicting presumption or evidence or other incident in the trial submitted to the jury for their consideration in arriving at a verdict; and, it is for the jury alone to find from the specific evidence and circumstances of the case whether such presumption should yield its strength, and, if so, to what extent; it being the mission of such presumption to serve its purpose only until the contrary sufficiently appears from the evidence introduced into the case; and having due regard, always, to the respective burdens cast upon the state and the defendant as to the measures of proof depending on each, it will be your duty to, accordingly, consider all the evidence upon which the so-called presumptions rest, the presumptions as above described and all the specific evidence and circumstances introduced in the case for your consideration, and in the light of the instructions given you by the court, arrive at a just and true verdict thereon, if you find yourselves in agreement in that regard."
The first statement is a concise and correct statement of the law relating to the presumption of innocence of a defendant in a criminal trial. Of course, such presumption may be overcome by evidence of guilt beyond all reasonable doubt.
But the second quoted portion of the court's charge is uncertain, vague and abstract. It virtually emasculates the correct part of the court's charge. It is my opinion that the settled principle of law relating to the presumption of innocence should not be qualified, explained away or destroyed by abstractions and uncertainties such as, in my opinion, appear in the second part of the court's charge above quoted. *Page 699 
For that reason I believe it was error to give the second part of the court's charge. Otherwise I am in agreement with the opinion.